UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-2112


JOSEPH P. PNIEWSKI,

                  Plaintiff - Appellant,

             v.

MARJORIE MARTORELLA, individually and in her official
capacity as special prosecutor of Wayne County; WAYNE COUNTY
COMMISSION; WEST VIRGINIA PROSECUTING ATTORNEYS, a state
agency,

                  Defendants - Appellees.



Appeal from the United States District Court for the Southern
District of West Virginia, at Huntington.  Robert C. Chambers,
District Judge. (3:04-cv-00354)


Submitted:    April 23, 2009                 Decided:   April 29, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Joseph P. Pniewski, Appellant Pro Se.     Cheryl Lynne Connelly,
CAMPBELL WOODS, PLLC, Huntington, West Virginia; Steven Kenneth
Nord, OFFUTT NORD, Huntington, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Joseph P. Pniewski appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.     § 1983    (2000)      complaint.          We   have

reviewed the record and find no reversible error.                         Accordingly,

we   affirm     for   the        reasons   stated      by    the    district      court.

Pniewski v. Martorella, No. 3:04-cv-00354 (S.D.W. Va. Aug. 25,

2008).     We dispense with oral argument because the facts and

legal    contentions       are     adequately    presented         in   the    materials

before   the    court      and    argument     would   not    aid       the   decisional

process.

                                                                                AFFIRMED




                                           2